Citation Nr: 9903718	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased (compensable) rating for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel
INTRODUCTION

The veteran had active duty service from August 1973 to June 
1976, and from September 1976 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from November 1996 and June 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  Bilateral pes planus preexisted the veteran's entry into 
active military service.

2.  There is no competent medical evidence that there was an 
increase in the underlying severity of the veteran's 
preexisting bilateral pes planus during service.

3. Hepatitis C has not resulted in demonstrable liver damage 
with mild gastrointestinal disturbance.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an increased (compensable) evaluation 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114 
Diagnostic Code 7345 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Bilateral Pes Planus

The veteran asserts that he suffers from bilateral pes planus 
as a result of his military service.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991).

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from disability of the feet 
prior to service.  On the veteran's August 1973 enlistment 
examination, the examiner noted that the veteran suffered 
from pes planus.  The veteran was assigned a physical profile 
level of 2.  In view of the notation of pes planus on the 
August 1973 service enlistment examination, the Board finds 
that the presumption of soundness with respect to the 
veteran's feet has been rebutted by clear and unmistakable 
evidence that pes planus was present prior to service.  See  
38 C.F.R. § 3.304(b) (1998).  Therefore, the issue before the 
Board is whether bilateral pes planus was aggravated by 
active duty service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

The veteran's service medical records reflect that in October 
1991 he complained of and received treatment for a sore right 
arch.  Physical examination revealed no tenderness to the 
arch or heel.  The assessment was pes planus.  An April 1995 
consultation sheet referred the veteran to podiatry for the 
casting/fitting of inserts.  It noted that the veteran had 
previously received inserts in 1990.  The veteran's August 
1995 retirement physical noted bilateral pes planus, which 
was not considered disabling.  

In October 1995, the veteran complained of pain in his feet 
and ankles.  A June 1996 private medical record indicates 
that the veteran received one pair of custom shoe inserts.

The veteran underwent a VA examination in August 1996.  He 
stated that in 1976, after he had been in the service for 
three years, he was rejected for reenlistment because of flat 
feet.  However, he was ultimately allowed to reenlist.  He 
indicated that his feet were constantly painful, although he 
could walk without difficulty when wearing shoes.  Physical 
examination of the feet revealed the arch firmly on the floor 
when standing.  It corrected toward normal when unloaded.  X-
rays of the feet revealed minimal degenerative changes.  The 
impression was moderate flat feet and minimal degenerative 
arthritis of the feet.  

The Board observes that service connection for arthritis of 
the feet was granted by a November 1996 rating decision.

The veteran testified at a June 1997 RO hearing.  He stated 
that he was not currently receiving treatment for his flat 
feet condition.  He remarked that his flat feet affected his 
ability to stand and walk for prolonged periods of time.  The 
veteran indicated that his feet had endured a lot of stress 
during his 22 years of military service.  The veteran made 
similar contentions in his June 1997 substantive appeal.

A July 1997 VA outpatient treatment record contained an 
assessment of pes planus.

In this case, the veteran has not submitted medical evidence 
finding that there was an increase in the underlying severity 
of his bilateral pes planus during service.  As noted above, 
temporary or intermittent flare-ups during service of a 
preexisting disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened. Hunt, supra.  There is 
no medical evidence that the underlying condition of pes 
planus worsened between service entrance and service 
separation.

As for the veteran's contentions that his preexisting pes 
planus was chronically worsened by his active duty service, 
the etiology or pathology of a disability or disease involves 
a medical question that the veteran is not qualified to 
answer.  "Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of section 5107(a); where the determinative issue 
does not require medical expertise, lay testimony may suffice 
by itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  

In the present case, there is no competent medical evidence 
of an increase in the underlying severity of the veteran's 
pes planus during service.  Further, the veteran's August 
1995 service separation physical indicated that his bilateral 
pes planus was not considered disabling.  Under such 
circumstances, the claim must be denied as being not well 
grounded.  See Caluza, supra.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for bilateral pes planus "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

II.  Increased Rating For Hepatitis C

The veteran asserts that his service-connected hepatitis is 
more disabling than currently evaluated. The United States 
Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed with regard to the claim for an increased rating 
for hepatitis C, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's August 1995 separation examination indicates 
that he had hepatitis C in 1985.  Based on service medical 
records and a May 1992 private medical record showing that 
the veteran had tested positive for an antibody to hepatitis 
type C virus, in June 1997 the RO granted the veteran service 
connection for hepatitis C and assigned a noncompensable 
evaluation.

Although the May 1992 private medical record indicated that 
the veteran had tested positive for an antibody to hepatitis 
type C virus, the record did not state that the veteran 
actually had any liver disorder, including hepatitis, at that 
time.

An August 1996 VA examination reflected a diagnosis of no 
evidence of hepatitis found.

At the June 1997 RO hearing, the veteran stated that he was 
not suffering from any liver problems.  He stated that he 
became fatigued, but did not know if it was related to his 
hepatitis.  He indicated that he had undergone testing by VA 
for hepatitis.

VA outpatient treatment records from 1996 to 1997 do not show 
any treatment for hepatitis or any other liver disorder.

Hepatitis C has been rated by analogy under 38 C.F.R. § 
4.114, Diagnostic Code  7345, infectious hepatitis.  
Hepatitis will be evaluated as noncompensable when 
asymptomatic; a 10 percent rating will be assigned when there 
is demonstrable liver damage with mild gastrointestinal 
disturbance.

The evidence of record does not reveal that the veteran's 
hepatitis C has resulted in demonstrable liver damage or 
gastrointestinal disturbance.  As noted previously, the 
August 1996 VA examination found no evidence that the veteran 
was suffering from hepatitis.  Accordingly, the Board finds 
that the veteran does not meet the criteria under Diagnostic 
Code 7345 for a compensable rating for service-connected 
hepatitis C.

As the preponderance of the evidence is against the claim for 
a compensable evaluation for hepatitis C, the benefit of the 
doubt doctrine is not applicable, and the increased rating 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied. 

A compensable evaluation for hepatitis C is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

